Title: To James Madison from William Thornton, 3 October 1805
From: Thornton, William
To: Madison, James


          
            Dear sir
            City of Washington October 3rd: 1805.
          
          We have been lately much flattered with the hope of soon seeing you again; and I assure you there is a general pleasure expressed in hearing that your amiable Partner is compleatly recovered. I was certain that it would only require attention and great patience; but it is a severe tax upon a Lady to be obliged to stay at home in Philada: where she would have given and received so much pleasure.
          We often talk here of the Insults and Injuries we receive from the Spanish and English. Being educated a Quaker I would willingly curb any Disposition to fight; but if we do not receive prompt Satisfaction from both I think we could take the Floridas and Cuba by Volunteers, and we could do the English more injury by our armed Vessels than France & Spain combined. The Executive will be supported I know by all Classes of the People, for though we are a pacific Nation we cannot be imposed on. I am pleased when I hear on all Sides a general Concurrence in Support of our Honor and Dignity. The present opportunity is a glorious one—The nations themselves at war, and our late preparations for humbling Tripoli now disengaged. I think the extension of our Empire fraught with wisdom and humanity. By it we should prevent those Contentions that so embroil Europe; and being ourselves the only compleatly free people on Earth, Benevolence more than Interest implants a desire to extend this System of happiness to a larger portion of mankind. Excuse me for what I have expressed—This liberty may border on presumption; for those who are better acquainted with the relations of the different Powers may be better enabled to see both sides of the Shield.
          I have just heard that Mr: Grainger is dead. If so he is to be lamented, being an useful Character. I would not willingly be indelicate or anticipate the Consequences of the Event; but if the report be true a post of honor will be vacant. No change of this kind can take place without many applications to fill the vacancy, and I doubt not the President has great choice of Individuals. Since he became President there have been many Gifts of Office in his power. I waited with patience, because I knew there were many Persons whose Services entitled them to a preference, but I had the presumption to imagine I should not totally be forgotten, when it was considered that under the former Administrations I had been honored by the possession of a respectable office at the very time I was using every possible exertion to forward the Election of the present President, and openly took hundreds to the Hustings. My first appointment induced me to reside here, where I have in every Sense of the word lost many years of my Life. You have been my Friend and your kind attentions will ever live in my Memory. You had it not in your power to serve me more than you have done. The President perhaps had it not in his power to gratify my wishes, consistently with those Arrangements wch. his Executive Duties imposed. He made me a Magistrate & Commissioner of Bankruptcy I presume, in some degree, to shew me that he thought me not unworthy of his Confidence. They cannot be considered as Offices; for, by the first I have had never-ceasing Trouble and no Emolument—by the last—I received about $ 150 in abt. 18 months—when the Office ceased. If I am worthy of his Confidence he has now an opportunity of shewing me his Friendship, supposing the Event to have taken place which I have so repeatedly heard is the Case. The P. M. G. must reside in this City, and perhaps a resident might be permitted to urge this as some Claim. I know you are my Friend and I wish I may prove worthy of a continuance of your Friendship—If you think an Application to the President can benefit me I will presume to solicit your favour in my behalf. I am, dear Sir, very sincerely & respectfully Yrs. &c.
          
            William Thornton
          
          
            P. S. I have just heard the President is arrived.
          
          
            W.T.
          
        